UNITED STATES DISTRICT COURT                             FILED
                                  FOR THE DISTRICT OF COLUMBIA
                                                                                           NOV 1 6 2012
     Lionell Elizah Ephraim aka                    )                                Clerk, U.S. District & Bankruptcy
     Lionel Elizah Williams,                       )                               Courts for the District of Columbia
                                                   )
                    Plaintiff,                     )
                                                   )
            v.                                     )      Civil Action No.    12 1863
                                                   )
     Federal Bureau of Prisons et al.,             )
                                                   )
                    Defendants.                    )


                                         MEMORANDUM OPINION

            This matter is before the Court on review of the plaintiffs pro se complaint and

     application to proceed in forma pauperis. The application will be granted and the complaint will

     be dismissed pursuant to 28 U.S.C. § 1915A (requiring dismissal of a prisoner's complaint upon

     a determination that the complaint fails to state a claim upon which relief can be granted).

            The plaintiff is an inmate at the Federal Correctional Institution in Welch, West Virginia,

     who claims that the Bureau of Prisons ("BOP") is improperly treating his federal sentence

     imposed by the United States District Court for the Eastern District of Virginia as running

     consecutively to a state sentence. See Civil Complaint for Injunctive and Declaratory Relief

     from Ultra Vires Conduct by Government Agency and Officials Under Title 28 U.S.C. §§ 1331

     and 1361 ("Compl.") at 6-7, 9-11. The plaintiff seeks "INJUNCTIVE/MANDAMUS AND

     DECLARATORY RELIEF," id at 13, but his challenge to the BOP's calculation of his sentence

     must be pursued via a writ ofhabeas corpus. See Preiser v. Rodriguez, 411 U.S. 475, 500

     (1973); LoBue v. Christopher, 82 F.3d 1081, 1082-84 (D.C. Cir. 1996) (determining that the

     district court lacked subject matter jurisdiction over a declaratory judgment action because the

     remedy of habeas corpus was available in the location of the plaintiffs' custodian); Williams v.




AI                                                                                                                       3
Hill, 74 F.3d 1339, 1340 (D.C. Cir. 1996) (stating that "it is well-settled that a [person] seeking

relief from his conviction or sentence may not bring [actions for injunctive and declaratory

relief]") (citations omitted).

         A habeas petition is properly directed at the applicant's immediate custodian, see

Rumsfeld v. Padilla, 542 U.S. 426, 439 (2004); Blair-Bey v. Quick, 151 F.3d 1036, 1039 (D.C.

Cir. 1998), and "a district court may not entertain a habeas petition involving present physical

custody unless the respondent custodian is within its territorial jurisdiction." Stokes v. US.

Parole Comm'n, 374 F.3d 1235, 1239 (D.C. Cir. 2004); accord Rooney v. Sec'y ofArmy, 405

F.3d 1029, 1032 (D.C. Cir. 2005) (habeas 'jurisdiction is proper only in the district in which the

immediate, not the ultimate, custodian is located") (internal citations and quotation marks

omitted). Since the plaintiff states that he has two habeas petitions pending in the Southern

District of West Virginia, Com pl. at 12, this case will be dismissed. 1



                                            ~/3,@
                                               un·     States Distnct Judge
October    2Jl , 2012




1
    A separate Order accompanies this Memorandum Opinion.

                                                  2